Exhibit 10.1

 

3,500,000 Shares

 

SERACARE LIFE SCIENCES, INC.

 

Common Stock

 

UNDERWRITING AGREEMENT

 

May 24, 2005

 

CIBC World Markets Corp.

Thomas Weisel Partners LLC

William Blair & Company

    as Representatives of the several

    Underwriters named in Schedule I hereto

c/o CIBC World Markets Corp.

417 5th Avenue, 2nd Floor

New York, New York 10016

 

Ladies and Gentlemen:

 

SeraCare Life Sciences, Inc., a California corporation (the “Company”) and the
persons and entities listed on Schedule II hereto (the “Selling Stockholders”),
propose, subject to the terms and conditions contained herein, to sell to you
and the other underwriters named on Schedule I to this Agreement (the
“Underwriters”), for whom you are acting as Representatives (the
“Representatives”), an aggregate of 3,500,000 shares (the “Firm Shares”) of the
Company’s common stock, no par value per share (the “Common Stock”). Of the
3,500,000 Firm Shares, 3,024,000 are to be issued and sold by the Company and
476,000 are to be sold by the Selling Stockholders. The respective amounts of
the Firm Shares to be purchased by each of the several Underwriters are set
forth opposite their names on Schedule I hereto. In addition, the Company
proposes to grant to the Underwriters an option to purchase up to an additional
453,600 shares (the “Company Option Shares”) of Common Stock from the Company
and the Selling Stockholders propose to grant to the Underwriters an option to
purchase up to an additional 71,400 shares (the “Selling Stockholders Option
Shares” and together with the Company Option Shares, the “Option Shares”) of
Common Stock from the Selling Stockholders for the purpose of covering
over-allotments in connection with the sale of the Firm Shares. The Firm Shares
and the Option Shares are collectively called the “Shares.” The Selling
Stockholders other than Mr. Barry Plost shall be referred to herein as the
“Institutional Selling Stockholders.”

 

The Company has prepared and filed in conformity with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the published
rules and regulations thereunder (the “Rules”) adopted by the Securities and
Exchange Commission (the



--------------------------------------------------------------------------------

“Commission”) a Registration Statement (as hereinafter defined) on Form S-1 (No.
333-124118), including a preliminary prospectus relating to the Shares, and such
amendments thereof as may have been required to the date of this Agreement.
Copies of such Registration Statement (including all amendments thereof) and of
the related Preliminary Prospectus (as hereinafter defined) have heretofore been
delivered by the Company to you. The term “Preliminary Prospectus” means any
preliminary prospectus included at any time as a part of the Registration
Statement or filed with the Commission by the Company pursuant to Rule 424(a) of
the Rules. The term “Registration Statement” as used in this Agreement means the
initial registration statement (including all exhibits and financial schedules),
as amended at the time and on the date it becomes effective (the “Effective
Date”), including the information (if any) contained in the form of final
prospectus filed with the Commission pursuant to Rule 424(b) of the Rules and
deemed to be part thereof at the time of effectiveness pursuant to Rule 430A of
the Rules. If the Company has filed an abbreviated registration statement to
register additional Shares pursuant to Rule 462(b) under the Rules (the “462(b)
Registration Statement”), then any reference herein to the Registration
Statement shall also be deemed to include such 462(b) Registration Statement.
The term “Prospectus” as used in this Agreement means the prospectus in the form
included in the Registration Statement at the time of effectiveness or, if Rule
430A of the Rules is relied on, the term Prospectus shall also include the final
prospectus filed with the Commission pursuant to Rule 424(b) of the Rules.

 

The Company and the Selling Stockholders understand that the Underwriters
propose to make a public offering of the Shares, as set forth in and pursuant to
the Prospectus, as soon after the Effective Date and the date of this Agreement
as the Representatives deem advisable. The Company and the Selling Stockholders
hereby confirm that the Underwriters and dealers have been authorized to
distribute or cause to be distributed each Preliminary Prospectus and are
authorized to distribute the Prospectus (as from time to time amended or
supplemented if the Company furnishes amendments or supplements thereto to the
Underwriters).

 

1. Sale, Purchase, Delivery and Payment for the Shares. On the basis of the
representations, warranties and agreements contained in, and subject to the
terms and conditions of, this Agreement:

 

(a) The Company agrees to issue and sell to each of the Underwriters, and each
of the Underwriters agrees, severally and not jointly, to purchase from the
Company, at a purchase price of $ 11.515 per share (the “Initial Price”), the
number of Firm Shares set forth opposite the name of such Underwriter under the
column “Number of Firm Shares to be Purchased from the Company” on Schedule I to
this Agreement, subject to adjustment in accordance with Section 9 hereof. The
Selling Stockholders agree to sell to each of the Underwriters, and each of the
Underwriters agrees, severally and not jointly, to purchase from the Selling
Stockholders, at the Initial Price, the number of Firm Shares set forth opposite
the name of such Underwriter under the column “Number of Firm Shares to be
Purchased from the Selling Stockholders” on Schedule I to this Agreement,
subject to adjustment in accordance with Section 9 hereof.

 

(b) The Company and the Selling Stockholders hereby grant to the several
Underwriters an option to purchase, severally and not jointly, all or any part
of the Option Shares at the Initial Price. The number of Option Shares to be
purchased by each



--------------------------------------------------------------------------------

Underwriter shall be the same percentage (adjusted by the Representatives to
eliminate fractions) of the total number of Option Shares to be purchased by the
Underwriters as such Underwriter is purchasing of the Firm Shares. Such option
may be exercised only to cover over-allotments in the sales of the Firm Shares
by the Underwriters and may be exercised in whole or in part at any time on or
before 12:00 p.m. noon, New York City time, on the business day before the Firm
Shares Closing Date (as defined below), and from time to time thereafter within
30 days after the date of this Agreement, in each case upon written, facsimile
or telegraphic notice, or verbal or telephonic notice confirmed by written,
facsimile or telegraphic notice, by the Representatives to the Company no later
than 12:00 p.m. noon, New York City time, on the business day before the Firm
Shares Closing Date or at least two business days before the Option Shares
Closing Date (as defined below), as the case may be, setting forth the number of
Option Shares to be purchased and the time and date (if other than the Firm
Shares Closing Date) of such purchase.

 

(c) Payment of the purchase price for, and delivery of certificates for, the
Firm Shares shall be made at the offices of CIBC World Markets Corp., One World
Financial Center, New York, New York 10281, at 10:00 a.m., New York City time,
on the third business day following the date of this Agreement or at such time
on such other date, not later than ten (10) business days after the date of this
Agreement, as shall be agreed upon by the Company and the Representatives (such
time and date of delivery and payment are called the “Firm Shares Closing
Date”). In addition, in the event that any or all of the Option Shares are
purchased by the Underwriters, payment of the purchase price, and delivery of
the certificates, for such Option Shares shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Representatives
and the Company, on each date of delivery as specified in the notice from the
Representatives to the Company (such time and date of delivery and payment are
called the “Option Shares Closing Date”). The Firm Shares Closing Date and any
Option Shares Closing Date are called, individually, a “Closing Date” and,
together, the “Closing Dates.”

 

(d) Payment shall be made to the Company and the Selling Stockholders by wire
transfer of immediately available funds or by certified or official bank check
or checks payable in New York Clearing House (same day) funds drawn to the order
of the Company and to the Selling Stockholders for the shares purchased from the
Selling Stockholders, against delivery of the respective certificates to the
Representatives for the respective accounts of the Underwriters of certificates
for the Shares to be purchased by them.

 

(e) Certificates evidencing the Shares shall be registered in such names and
shall be in such denominations as the Representatives shall request at least two
full business days before the Firm Shares Closing Date or, in the case of Option
Shares, on the day of notice of exercise of the option as described in Section
1(b) and shall be delivered by or on behalf of the Company to the
Representatives through the facilities of the Depository Trust Company (“DTC”)
for the account of such Underwriter. The Company will cause the certificates
representing the Shares to be made available for checking and packaging, at such
place as is designated by the Representatives, on the full business day before
the Firm Shares Closing Date (or the Option Shares Closing Date in the case of
the Option Shares).



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company. The Company represents and
warrants to each Underwriter as of the date hereof, as of the Firm Shares
Closing Date and as of each Option Shares Closing Date (if any), as follows:

 

(a) On the Effective Date, the Registration Statement complied, and on the date
of the Prospectus, the date any post-effective amendment to the Registration
Statement becomes effective, the date any supplement or amendment to the
Prospectus is filed with the Commission and each Closing Date, the Registration
Statement and the Prospectus (and any amendment thereof or supplement thereto)
will comply, in all material respects, with the requirements of the Securities
Act and the Rules. The Registration Statement did not, as of the Effective Date,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not misleading; and on the Effective Date and the other dates referred
to above neither the Registration Statement nor the Prospectus, nor any
amendment thereof or supplement thereto, will contain any untrue statement of a
material fact or will omit to state any material fact required to be stated
therein or necessary in order to make the statements therein not misleading.
When any related preliminary prospectus was first filed with the Commission
(whether filed as part of the Registration Statement or any amendment thereto or
pursuant to Rule 424(a) of the Rules) and when any amendment thereof or
supplement thereto was first filed with the Commission, such preliminary
prospectus as amended or supplemented complied in all material respects with the
applicable provisions of the Securities Act and the Rules and did not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, other than information omitted pursuant to Rule 430A of
the Rules. If applicable, each Preliminary Prospectus and the Prospectus
delivered to the Underwriters for use in connection with this offering was
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.
Notwithstanding the foregoing, none of the representations and warranties in
this paragraph 2(a) shall apply to statements in, or omissions from, the
Registration Statement or the Prospectus made in reliance upon, and in
conformity with, information herein or otherwise furnished in writing by the
Representatives on behalf of the several Underwriters or by the Selling
Stockholders for use in the Registration Statement or the Prospectus. With
respect to the preceding sentence, the Company acknowledges that the only
information furnished in writing by the Representatives on behalf of the several
Underwriters for use in the Registration Statement or the Prospectus is the
statements contained in the fourth, tenth and eleventh paragraphs under the
caption “Underwriting” in the Prospectus.

 

(b) The Registration Statement is effective under the Securities Act and no stop
order preventing or suspending the effectiveness of the Registration Statement
or suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or are
threatened under the Securities Act. Any required filing of the Prospectus and
any supplement thereto pursuant to Rule 424(b) of the Rules has been or will be
made in the manner and within the time period required by such Rule 424(b).



--------------------------------------------------------------------------------

(c) The financial statements of the Company (including all notes and schedules
thereto) included in the Registration Statement and Prospectus (other than the
pro forma financial statements and related notes thereto) present fairly in all
material respects the financial position of the Company at the dates indicated
and the statement of operations, stockholders’ equity and cash flows of the
Company for the periods specified; and such financial statements and related
schedules and notes thereto, and the unaudited financial information filed with
the Commission as part of the Registration Statement, have been prepared in
conformity with U.S. generally accepted accounting principles, consistently
applied throughout the periods involved (provided that non-year-end financial
statements are subject to normal recurring year-end audit adjustments that are
not expected to be material in the aggregate and do not contain all footnotes
required by U.S. generally accepted accounting principles). The summary and
selected financial data of the Company included in the Prospectus present fairly
in all material respects the information shown therein as at the respective
dates and for the respective periods specified and have been presented on a
basis consistent with the financial statements set forth in the Prospectus and
other financial information. The pro forma financial statements and the related
notes thereto included in the Registration Statement and the Prospectus present
fairly the information shown therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein.

 

(d) There has not occurred any material adverse change in the condition,
financial or otherwise, or in the earnings, business or operations or prospects
of the Company, from that set forth in the Prospectus (including any amendments
or supplements thereto subsequent to the date of this Agreement).

 

(e) KPMG LLP, whose reports are filed with the Commission as a part of the
Registration Statement, are and, during the periods covered by their reports,
were independent public accountants as required by the Securities Act and the
Rules.

 

(f) The Company is duly organized, validly existing and in good standing under
the laws of the State of California. The Company has no subsidiary or
subsidiaries and does not control, directly or indirectly, any corporation,
partnership, joint venture, association or other business organization. The
Company is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of the business conducted
by it or location of the assets or properties owned, leased or licensed by it
requires such qualification, except for such jurisdictions where the failure to
so qualify individually or in the aggregate would not have a material adverse
effect on the assets, properties, condition, financial or otherwise, or in the
results of operations, business affairs or business prospects of the Company
considered as a whole (a “Material Adverse Effect”); and to the Company’s
knowledge, no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing, or seeking to revoke, limit or curtail, such power and
authority or qualification.



--------------------------------------------------------------------------------

(g) The Company has all requisite corporate power and authority, and all
necessary authorizations, approvals, consents, orders, licenses, certificates
and permits of and from all governmental or regulatory bodies (collectively, the
“Permits”), to own, lease and license its assets and properties and conduct its
business as described in the Prospectus, all of which are valid and in full
force and effect, except where the lack of such Permits, individually or in the
aggregate, would not have a Material Adverse Effect. The Company has fulfilled
and performed in all material respects all of its material obligations with
respect to such Permits and no event has occurred that allows, or after notice
or lapse of time would allow, revocation or termination thereof or results in
any other material impairment of the rights of the Company thereunder. Except as
may be required under the Securities Act and state and foreign Blue Sky laws and
approval by the National Association of Securities Dealers, Inc. (“NASD”), no
other Permits are required to enter into, deliver and perform this Agreement and
to issue and sell the Shares. All of the descriptions in the Registration
Statement and the Prospectus of the legal and governmental procedures and
requirements of the United States Food and Drug Administration (the “FDA”) or
any foreign, state or local governmental body exercising comparable authority
are accurate in all material respects.

 

(h) Except as set forth in the Prospectus, the Company owns or possesses rights
to use all material patents, patent rights, inventions, trademarks, trademark
applications, trade names, service marks, copyrights, copyright applications,
licenses, know-how and other similar rights and proprietary knowledge
(collectively, “Intangibles”) necessary for the conduct of its business as
described in the Prospectus. The Company has not received any written notice of,
nor is it aware of, any infringement of or conflict with asserted rights of
others with respect to any Intangibles, except as referenced in the Prospectus.
To the Company’s knowledge, no action, suit, arbitration or legal,
administrative or other proceeding or investigation to which the Company is a
party is pending or threatened which involves any Intangibles, except to the
extent the Company believes, based on facts of which it is currently aware, that
any such action, if brought, would not result in a Material Adverse Effect.
Except as disclosed in the Prospectus and to the Company’s knowledge, the
Intangibles of the Company referred to in the Prospectus do not materially
infringe or conflict with any right or valid and enforceable patent of any third
party, or any discovery, invention, product or process which is the subject of a
patent application filed by any third party, known to the Company. To the
Company’s knowledge, it is not subject to any judgment, order, writ, injunction
or decree of any court or any U.S. federal, state, local, foreign or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or any arbitrator, except for such orders, writs,
injunctions or decrees that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, nor, except as
referenced in the Prospectus, has it entered into or is a party to any contract
which restricts or impairs the use of any Intangible in a manner which would
reasonably be expected to have a Material Adverse Effect on the use of any of
the Intangibles. The Company is not a party to or bound by any options, licenses
or agreements with respect to the Intangibles of any other person or entity that
are required



--------------------------------------------------------------------------------

to be set forth in the Prospectus and that are not set forth therein. To the
Company’s knowledge, none of the Intangibles employed by it has been obtained or
is being used by it in violation of any contractual obligation binding on the
Company or any of its officers, directors or employees in violation of the
contractual rights of any persons. Except as set forth in the Registration
Statement and the Prospectus, the Company is not obligated to pay a royalty,
grant a license or provide other consideration to any third party in connection
with its patents, patent rights, licenses, inventions, trademarks, service
marks, trade names, copyrights and know-how which would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and, except
as set forth in the Registration Statement and the Prospectus, no third party,
including any academic or governmental organization, possess rights to the
Intangibles which, if exercised, would reasonably be expected to have a Material
Adverse Effect.

 

(i) The Company has good and marketable title in fee simple to all real property
owned by it, and good and marketable title to all other property owned by it, in
each case free and clear of all liens, encumbrances, claims, security interests
and defects, that would reasonably be expected to have a Material Adverse
Effect. All property held under lease by the Company is held by it under valid,
existing and enforceable leases, free and clear of all liens, encumbrances,
claims, security interests and defects that would reasonably be expected to have
a Material Adverse Effect. Subsequent to the respective dates as of which
information is given in the Registration Statement and the Prospectus, (i) there
has not been any Material Adverse Effect; and (ii) the Company has not sustained
any material loss or interference with its assets, businesses or properties
(whether owned or leased) from fire, explosion, earthquake, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or any
court or legislative or other governmental action, order or decree which would
have a Material Adverse Effect. Since the date of the latest balance sheet
included in the Registration Statement and the Prospectus, the Company has not,
except as described in the Prospectus, (A) issued any securities or incurred any
liability or obligation, direct or contingent, for borrowed money, except such
liabilities or obligations incurred in the ordinary course of business, (B)
entered into any transaction not in the ordinary course of business or (C)
declared or paid any dividend or made any distribution on any shares of its
stock or redeemed, purchased or otherwise acquired or agreed to redeem, purchase
or otherwise acquire any shares of its capital stock.

 

(j) There is no document, contract or other agreement required to be described
in the Registration Statement or Prospectus or to be filed as an exhibit to the
Registration Statement which is not described or filed as required by the
Securities Act or Rules. Each description of a contract, document or other
agreement in the Registration Statement and the Prospectus accurately reflects
in all material respects the terms of the underlying contract, document or other
agreement. Each contract, document or other agreement described in the
Registration Statement and Prospectus or listed in the Exhibits to the
Registration Statement is in full force and effect and is valid and enforceable
by and against the Company in accordance with its terms (other than that certain
Consulting Agreement between the Company and Sam Anderson, dated April 15, 2002
and Amendment to Consulting Agreement between the Company and Sam Anderson,
dated December 8, 2003, each of which has terminated by their respective terms).
Neither the



--------------------------------------------------------------------------------

Company nor, to the Company’s knowledge, any other party to such agreements is
in default in the observance or performance of any term or obligation to be
performed by it under any such agreement, and no event has occurred which with
notice or lapse of time or both would constitute such a default, in any such
case which default or event, individually or in the aggregate, would have a
Material Adverse Effect. No default exists, and no event has occurred which with
notice or lapse of time or both would constitute a default, in the due
performance and observance of any term, covenant or condition, by the Company of
any other agreement or instrument to which the Company is a party or by which
Company or its properties or business may be bound or affected which default or
event, individually or in the aggregate, would have a Material Adverse Effect.

 

(k) The industry and market-related data included in the Registration Statement
are based on, or derived from, sources that the Company believes to be reliable
and accurate.

 

(l) The Company is not in violation of any term or provision of its (i) Articles
of Incorporation or by-laws or (ii) of any franchise, license, permit, judgment,
decree, order, statute, rule or regulation, where the consequences of such
violation with respect to subsection (ii) only, individually or in the
aggregate, would have a Material Adverse Effect.

 

(m) Neither the execution, delivery and performance of this Agreement by the
Company nor the consummation of any of the transactions contemplated hereby
(including, without limitation, the issuance and sale by the Company of the
Shares) will give rise to a right to terminate or accelerate the due date of any
payment due under, or conflict with or result in the breach of any term or
provision of, or constitute a default (or an event which with notice or lapse of
time or both would constitute a default) under, or require any consent or waiver
under, except for such consents or waivers which have already been obtained and
are in full force and effect, or result in the execution or imposition of any
lien, charge or encumbrance upon any properties or assets of the Company
pursuant to the terms of, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company is a party or by which the Company,
its properties or businesses is bound, or any franchise, license, permit,
judgment, decree, order, statute, rule or regulation applicable to the Company,
except where such conflict or default, failure to receive a consent or waiver,
or lien, charge or encumbrance would not reasonably be expected to have a
Material Adverse Effect or violate any provision of the Articles of
Incorporation or by-laws of the Company.

 

(n) The Company has authorized and outstanding capital stock as set forth under
the caption “Capitalization” in the Prospectus. The certificates evidencing the
Shares are in due and proper legal form and have been duly authorized for
issuance by the Company. All of the issued and outstanding shares of Common
Stock have been duly and validly issued and are fully paid and nonassessable.
There are no statutory preemptive or other similar rights to subscribe for or to
purchase or acquire any shares of Common Stock of the Company or any such rights
pursuant to its Articles of Incorporation or by-laws or any agreement or
instrument to or by which the Company is



--------------------------------------------------------------------------------

a party or bound. The Shares, when issued and sold pursuant to this Agreement,
will be duly and validly issued, fully paid and nonassessable and none of them
will be issued in violation of any preemptive or other similar right. Except as
disclosed in the Registration Statement and the Prospectus, there is no
outstanding option, warrant or other right calling for the issuance of, and
there is no commitment, plan or arrangement to issue, any share of stock of the
Company or any security convertible into, or exercisable or exchangeable for,
such stock, except for issuances of options and shares of common stock under the
Company’s 2001 Stock Incentive Plan and Employee Stock Purchase Plan. The Common
Stock and the Shares conform in all material respects to all statements in
relation thereto contained in the Registration Statement and the Prospectus.

 

(o) No holder of any security of the Company has any right, which has not been
waived, to have any security owned by such holder included in the Registration
Statement or to demand registration of any security owned by such holder for a
period of 90 days after the date of this Agreement. Each director and executive
officer of the Company and each stockholder of the Company listed on Schedule
III has delivered to the Representatives his enforceable written lock-up
agreement in the form attached to this Agreement as Exhibit A hereto (“Lock-Up
Agreement”).

 

(p) All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement
and the issuance and sale of the Shares by the Company. This Agreement has been
duly and validly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

(q) The Company is not involved in any pending labor dispute nor, to the
knowledge of the Company, is any such dispute threatened, which dispute would
have a Material Adverse Effect. The Company is not aware of any existing or
imminent labor disturbance by the employees of any of its principal suppliers or
contractors which would have a Material Adverse Effect. The Company is not aware
of any threatened or pending litigation between the Company and any of its
executive officers which, if adversely determined, would have a Material Adverse
Effect.

 

(r) No transaction has occurred between or among the Company and any of its
officers or directors or five percent shareholders or any affiliate or
affiliates of any such officer or director or five percent shareholder that is
required to be described in and is not described in the Registration Statement
and the Prospectus.

 

(s) The Company has not taken, nor will it take, directly or indirectly, any
action designed to or which would reasonably be expected to cause or result in,
or which has constituted or which would reasonably be expected to constitute,
the stabilization or manipulation of the price of the Common Stock or any
security of the Company to facilitate the sale or resale of any of the Shares.



--------------------------------------------------------------------------------

(t) The Company has filed all Federal, state, local and foreign tax returns
which are required to be filed through the date hereof, which returns are true
and correct in all material respects or has received timely extensions thereof,
and has paid all taxes shown on such returns and all assessments received by it
to the extent that the same are material and have become due. There are no tax
audits or investigations pending, which if adversely determined would have a
Material Adverse Effect; nor are there any material proposed additional tax
assessments against the Company.

 

(u) The Shares have been duly authorized for quotation on the National
Association of Securities Dealers Automated Quotation (“Nasdaq”) National Market
System.

 

(v) The Company has taken no action designed to, or likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
the quotation of the Common Stock on the Nasdaq National Market, nor has the
Company received any notification that the Commission or the Nasdaq National
Market is contemplating terminating such registration or quotation.

 

(w) The books, records and accounts of the Company accurately and fairly
reflect, in reasonable detail, the transactions in, and dispositions of, the
assets of, and the results of operations of, the Company. The Company maintains
a system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with United States
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; the chief executive officer and the
chief financial officer of the Company have made all certifications required by
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any related rules
and regulations promulgated by the Commission, and the statements contained in
any such certification were complete and correct as of the date made; the
Company is otherwise in compliance in all material respects with all applicable
effective provisions of the Sarbanes-Oxley Act and is actively taking steps to
comply with other applicable provisions of the Sarbanes-Oxley Act upon the
effectiveness of such provisions.

 

(x) The Company is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are customary in the
businesses in which they are engaged; all policies of insurance and fidelity or
surety bonds insuring the Company or the Company’s businesses, assets,
employees, officers and directors are in full force and effect; the Company is
in compliance with the terms of such policies and instruments in all material
respects; and the Company has no reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not result in a Material Adverse Effect. The
Company has not been denied any insurance coverage which it has sought or for
which it has applied within the two years prior to the date of this Agreement.



--------------------------------------------------------------------------------

(y) There are no affiliations with the NASD among the Company’s officers,
directors or, to the best of the knowledge of the Company, any five percent or
greater stockholder of the Company, except as set forth in the Registration
Statement or otherwise disclosed in writing to the Representatives.

 

(z) (i) The Company is in compliance with all rules, laws and regulation
relating to the use, treatment, storage and disposal of toxic substances and
protection of health or the environment (“Environmental Law”) which are
applicable to its business, except where such failure to comply would not result
in a Material Adverse Effect; (ii) the Company has not received any written
notice from any governmental authority of an asserted claim under Environmental
Laws; (iii) the Company has received all permits, licenses or other approvals
required of it under applicable Environmental Laws to conduct its business and
is in compliance with all terms and conditions of any such permit, license or
approval, except where failure to receive such permits, licenses or approvals or
to comply with such permits, licenses or approvals would not have a Material
Adverse Effect; (iv) to the Company’s knowledge, no facts currently exist that
will require the Company to make future material capital expenditures to comply
with Environmental Laws; and (v) to the Company’s knowledge, no property which
is or has been owned, leased or occupied by the Company has been designated as a
Superfund site pursuant to the Comprehensive Environmental Response,
Compensation of Liability Act of 1980, as amended (42 U.S.C. Section 9601, et.
seq.) (“CERCLA”) or otherwise designated as a contaminated site under applicable
state or local law. Neither the Company nor any of its subsidiaries has been
named as a “potentially responsible party” under CERCLA.

 

(aa) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company, in the course of which the Company identifies and evaluates
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, singly or in the
aggregate, have a Material Adverse Effect.

 

(bb) The Company is not and, after giving effect to the offering and sale of the
Shares and the application of proceeds thereof as described in the Prospectus,
will not be an “investment company” within the meaning of the Investment Company
Act of 1940, as amended (the “Investment Company Act”).

 

(cc) Neither the Company nor any director or officer, nor to the Company’s
knowledge any agent or employee of the Company, has directly or indirectly,
while acting on behalf of the Company (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any



--------------------------------------------------------------------------------

unlawful payment to foreign or domestic government officials or employees or to
foreign or domestic political parties or campaigns from corporate funds; or
(iii) violated any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

(dd) The operations of the Company are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, and to the Company’s knowledge, the money laundering statutes
of all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending, or to the knowledge of the Company,
threatened.

 

(ee) Neither the Company nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering of the Shares, or lend, contribute or otherwise
make available such proceeds to any person or entity for the purpose of
financing the activities of any person that the Company knows is currently
subject to any U.S. sanctions administered by OFAC.

 

(ff) Except as described in the Registration Statement, the Company has not sold
or issued any shares of Common Stock during the six-month period preceding the
date of the Prospectus, including any sales pursuant to Rule 144A under, or
Regulations D or S of, the Securities Act, other than shares issued pursuant to
employee benefit plans, qualified stock options plans or other employee
compensation plans or pursuant to outstanding options, rights or warrants.

 

(gg) The Company has fulfilled its obligations, if any, under the minimum
funding standards of Section 302 of the U.S. Employee Retirement Income Security
Act of 1974 (“ERISA”) and the regulations thereunder with respect to each
“pension plan” as defined in Section 3(3) of ERISA and each such pension plan in
which its employees are eligible to participate is in compliance in all material
respects with the presently applicable provisions of ERISA and such regulations
and published interpretations. No “Reportable Event” (as defined in Section 4043
of ERISA) has occurred with respect to any “Pension Plan” (as defined in ERISA)
for which the Company could have any material liability.

 

(hh) Each of the Company, its directors and officers has not distributed and
will not distribute prior to the later of (i) the Firm Shares Closing Date, or
the Option Shares Closing Date, and (ii) completion of the distribution of the
Shares, any offering material in connection with the offering and sale of the
Shares other than any Preliminary Prospectus, the Prospectus, the Registration
Statement and other materials, if any, permitted by the Securities Act.



--------------------------------------------------------------------------------

(ii) The Company has established and maintains disclosure controls and
procedures (as such term in defined in Rule 13a-14 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company is made known to the Company’s principal executive officer and its
principal financial officer by others within the Company, particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared; (ii) provide for the periodic evaluation of the effectiveness of
such disclosure controls and procedures as required by the Exchange Act; and
(iii) are effective in all material respects to perform the functions for which
they were established. Based on the evaluation of its disclosure controls and
procedures as of the end of the period covered by the Company’s most recent
quarterly report filed with the Commission, the Company is not aware of (i) any
significant deficiency in design or operation of the Company’s internal control
over financial reporting that could adversely affect the Company’s ability to
record, process, summarize and report financial data or any material weaknesses
in internal control over financial reporting or (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting. Since the date
of the most recent evaluation of such disclosure controls and procedures, there
have been no changes that have materially affected, or are reasonably likely to
materially affect, the Company’s internal control over financial reporting,
including any corrective actions with regard to significant deficiencies and
material weaknesses.

 

(jj) There are no material off-balance sheet arrangements (as defined in Item
303 of Regulation S-K) that have or are reasonably likely to have a material
current or future effect on the Company’s financial condition, revenues or
expenses, changes in financial condition, results of operations, liquidity,
capital expenditures or capital resources.

 

(kk) The Company’s Board of Directors has validly appointed an audit committee
whose composition satisfies the requirements of Rule 4350(d)(2) of the Rules of
the NASD and the Board of Directors and/or the audit committee has adopted a
charter that satisfied the requirements of Rule 4350(d)(1) of the NASD Rules.
The audit committee has reviewed the adequacy of its charter within the past
twelve months.

 

(ll) All audit and non-audit services performed by KPMG LLP have been
preapproved in accordance with the requirements set forth in Section 10A of the
Exchange Act and KPMG LLP has not engaged and as of the date hereof is not
engaging in any “prohibited activities” (as defined in Section 10A of the
Exchange Act) on behalf of the Company.

 

(mm) There are no studies or tests conducted by, or on behalf of, or sponsored
by the Company, or in which the Company or its products or product candidates
have participated, that are required to be described in the Registration
Statement and Prospectus or the results of which are required to be described in
the Registration Statement or Prospectus which are not so described. Except to
the extent disclosed in the Registration Statement and the Prospectus, the
Company has operated and currently is in compliance in all material respects
with all applicable FDA rules and regulations.



--------------------------------------------------------------------------------

(nn) The Company holds and is operating in material compliance with such
exceptions, permits, licenses, franchises, authorizations and clearances of the
FDA and any state, local, or international regulatory agency required, for the
conduct of its business as currently conducted (collectively, the “Regulatory
Permits”), and all such Regulatory Permits are in full force and effect, subject
in each case to such exceptions and qualifications as may be set forth in the
Prospectus. The Company has fulfilled and performed all of its material
obligations with respect to the Regulatory Permits, and, to the Company’s
knowledge, no event has occurred which allows, or after notice or lapse of time
would allow, revocation or termination thereof or results in any other material
impairment of the rights of the holder of any Regulatory Permit, subject in each
case to such exceptions and qualifications as may be set forth in the
Prospectus.

 

3. Representations and Warranties of the Selling Stockholders.

 

(a) Each of the Selling Stockholders, severally and not jointly, represents and
warrants, as to itself, to each Underwriter as of the date hereof, as of the
Firm Shares Closing Date and, if such Selling Stockholder is selling Option
Shares, as of the Option Shares Closing Date (if any), as follows:

 

(i) Such Selling Stockholder has caused either a DWAC authorization letter to be
delivered from such Selling Stockholder or certificate(s) for the number of
Shares to be sold by such Selling Stockholder hereunder to be delivered to
American Stock Transfer and Trust Company (the “Custodian”), endorsed in blank
or with blank stock powers duly executed, with a signature appropriately
guaranteed, such certificates to be held in custody by the Custodian for
delivery, pursuant to the provisions of this Agreement and an agreement dated
May     , 2005 among the Custodian and the Selling Stockholders substantially in
the form attached hereto as Exhibit B (the “Custody Agreement”).

 

(ii) Such Institutional Selling Stockholder has granted an irrevocable power of
attorney substantially in the form attached hereto as Exhibit C (the “Power of
Attorney”) to the person named therein, on behalf of such Institutional Selling
Stockholder, to execute and deliver this Agreement and any other document
necessary or desirable in connection with the transactions contemplated hereby
and to deliver the shares to be sold by such Institutional Selling Stockholder
pursuant hereto.

 

(iii) This Agreement, the Custody Agreement, and the Lock-Up Agreement have each
been duly authorized, executed and delivered by or on behalf of each Selling
Stockholder and, assuming due authorization, execution and delivery by the other
parties thereto, constitutes the valid and legally binding agreement of each the
Selling Stockholder. The Power of Attorney has been duly authorized, executed
and delivered by or on behalf of such Institutional Selling Stockholder.

 

(iv) The execution and delivery by such Selling Stockholder of this Agreement
and the performance by such Selling Stockholder of its obligations



--------------------------------------------------------------------------------

under this Agreement, including the sale and delivery of the Shares to be sold
by such Selling Stockholder and compliance by each Selling Stockholder with its
obligations hereunder, do not and will not, whether with or without the giving
of notice or the passage of time or both, (i) violate or contravene any
provision of the charter or bylaws or other organizational instrument of such
Selling Stockholder, if applicable, (ii) or any applicable law, statute,
regulation, or filing or any agreement or other instrument binding upon any
Selling Stockholder or any judgment, order or decree of any governmental body,
agency or court having jurisdiction over such Selling Stockholder, (iii)
conflict with or constitute a breach of, or default under, or result in the
creation or imposition of any tax, lien, charge or encumbrance upon the shares
to be sold by such Selling Stockholder or any property or assets of such Selling
Stockholder pursuant to the terms of any agreement or instrument to which such
Selling Stockholder is a party or by which any Selling Stockholder may be bound
or to which any of the property or assets of any Selling Stockholder is subject
or (iv) require any consent, approval, authorization or order of or registration
or filing with any court or governmental agency or body having jurisdiction over
it, except (A) such as may be required by the Blue Sky laws of the various
states in connection with the offer and sale of the Shares which have been or
will be effected in accordance with this Agreement and (B) for clauses (ii) and
(iii), as would not result in a material adverse effect with respect to such
Selling Stockholder.

 

(v) Such Selling Stockholder has, and on the Firm Shares Closing Date and the
Option Share Closing Date, if applicable, will have, valid and marketable title
to the Shares to be sold by such Selling Stockholder free and clear of any lien,
claim, security interest or other encumbrance, including, without limitation,
any restriction on transfer, except as otherwise described in the Registration
Statement and Prospectus.

 

(vi) Such Selling Stockholder has, and on the Firm Shares Closing Date and the
Option Share Closing Date, if applicable, will have, the legal right, power and
authority, and any approval required by law, to sell, assign, transfer and
deliver the Shares to be sold by such Selling Stockholder in the manner provided
by this Agreement.

 

(vii) Upon (a) the delivery of the applicable Shares by such Selling Stockholder
to the Underwriters endorsed by the Selling Stockholder (or in blank by an
effective endorsement), (b) the Underwriters “gives value” (as provided in
Section 8-303 of the Uniform Commercial Code as in effect in the State of New
York (the “Code”)) to such Selling Stockholder, and (c) the Underwriters do not
have any notice of any “adverse claim” (as defined in Section 8-102 of the Code)
to such Shares, then the Underwriters will be a “protected purchaser” of such
Shares (as defined in Section 8-303 of the Code).

 

(viii) All information relating to each Selling Stockholder furnished in writing
by such Selling Stockholder expressly for use in the Registration Statement and
Prospectus is, and on each Closing Date will be, true, correct, and



--------------------------------------------------------------------------------

complete, and does not, and on each Closing Date will not, contain any untrue
statement of a material fact or omit to state any material fact necessary to
make such information not misleading.

 

(ix) No Selling Stockholder has taken and no Selling Stockholder will take,
directly or indirectly, any action designed to or that would reasonably be
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares.

 

(x) The representations and warranties of each Selling Stockholder in the
Custody Agreement are and on each Closing Date will be, true and correct.

 

(b) Barry D. Plost, a Selling Stockholder, further represents and warrants to
each Underwriter, as to himself, as of the date hereof, as of the Firm Shares
Closing Date and, if such Selling Stockholder is selling Option Shares, as of
the Option Shares Closing Date (if any), as follows:

 

(i) The Selling Stockholder has reviewed the Registration Statement and
Prospectus and, although such Selling Stockholder has not independently verified
the accuracy or completeness of all the information contained therein, nothing
has come to the attention of such Selling Stockholder that would lead such
Selling Stockholder to believe that (i) on the Effective Date, the Registration
Statement contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein in order to make the statements
made therein not misleading and (ii) on the Effective Date the Prospectus
contained and, on each Closing Date contains, no untrue statement of a material
fact or omitted or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, misleading.

 

(ii) The sale of Shares by the Selling Stockholder pursuant to this Agreement is
not prompted by such Selling Stockholder’s knowledge of any material information
concerning the Company which is not set forth in the Prospectus.

 

(iii) The Selling Stockholder has no actual knowledge that any representation or
warranty of the Company set forth in Section 2 above is untrue or inaccurate in
any material respect.

 

4. Conditions of the Underwriters’ Obligations. The obligations of the
Underwriters under this Agreement are several and not joint. The respective
obligations of the Underwriters to purchase the Shares are subject to each of
the following terms and conditions:

 

(a) Notification that the Registration Statement has become effective shall have
been received by the Representatives and the Prospectus shall have been timely
filed with the Commission in accordance with Section 5(a) of this Agreement.



--------------------------------------------------------------------------------

(b) No order preventing or suspending the use of any preliminary prospectus or
the Prospectus shall have been or shall be in effect and no order suspending the
effectiveness of the Registration Statement shall be in effect and no
proceedings for such purpose shall be pending before or threatened by the
Commission, and any requests for additional information on the part of the
Commission (to be included in the Registration Statement or the Prospectus or
otherwise) shall have been complied with to the satisfaction of the Commission
and the Representatives. If the Company has elected to rely upon Rule 430A, Rule
430A information previously omitted from the effective Registration Statement
pursuant to Rule 430A shall have been transmitted to the Commission for filing
pursuant to Rule 424(b) within the prescribed time period and the Company shall
have provided evidence satisfactory to the Underwriters of such timely filing,
or a post-effective amendment providing such information shall have been
promptly filed and declared effective in accordance with the requirements of
Rule 430A.

 

(c) The representations and warranties of the Company and the Selling
Stockholders contained in this Agreement and in the certificates delivered
pursuant to Section 4(d) shall be true and correct when made and on and as of
each Closing Date as if made on such date. The Company and the Selling
Stockholders shall have performed all covenants and agreements and satisfied all
the conditions contained in this Agreement required to be performed or satisfied
by them at or before such Closing Date.

 

(d) The Representatives shall have received on each Closing Date a certificate,
addressed to the Representatives and dated such Closing Date, of the chief
executive or chief operating officer and the chief financial officer or chief
accounting officer of the Company to the effect that: (i) the representations,
warranties and agreements of the Company in this Agreement were true and correct
when made and are true and correct as of such Closing Date; (ii) the Company has
performed all covenants and agreements and satisfied all conditions contained
herein; (iii) they have carefully examined the Registration Statement and the
Prospectus and, in their opinion (A) as of the Effective Date, the Registration
Statement and Prospectus did not include any untrue statement of a material fact
and did not omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (B) since the Effective Date no event
has occurred which should have been set forth in a supplement or otherwise
required an amendment to the Registration Statement or the Prospectus; and (iv)
no stop order suspending the effectiveness of the Registration Statement has
been issued and, to their knowledge, no proceedings for that purpose have been
instituted or are pending under the Securities Act.

 

(e) The Representatives shall have received on each Closing Date a certificate
addressed to the Representatives and dated such Closing Date, of each Selling
Stockholder, to the effect that: (i) the representations, warranties and
agreements of each Selling Stockholder in this Agreement were true and correct
when made and are true and correct as of such Closing Date; (ii) each Selling
Stockholder has performed all covenants and agreements and satisfied all
conditions contained herein; and (iii) each Selling Stockholder has carefully
examined the Registration Statement and the Prospectus and, in the opinion of
such Selling Stockholder, (A) with respect to the



--------------------------------------------------------------------------------

information relating to such Selling Stockholder, as of the Effective Date, the
Registration Statement and Prospectus did not include any untrue statement of a
material fact and did not omit to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (B) since the
Effective Date no event has occurred with respect to such Selling Stockholder
which should have been set forth in a supplement or otherwise required an
amendment to the Registration Statement or the Prospectus.

 

(f) The Representatives shall have received, at the time this Agreement is
executed and on each Closing Date a signed letter from KPMG LLP addressed to the
Representatives and dated, respectively, the date of this Agreement and each
such Closing Date, in form and substance reasonably satisfactory to the
Representatives containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in the
Registration Statement and the Prospectus.

 

(g) The Representatives shall have received on each Closing Date from O’Melveny
& Myers LLP, counsel for the Company and Barry Plost, as a Selling Stockholder,
an opinion, addressed to the Representatives and dated such Closing Date,
substantially in the form attached hereto as Exhibit D.

 

(h) The Representatives shall have received on each Closing Date from Buc &
Beardsley LLP, with respect to certain matters related to the Federal Food,
Drug, and Cosmetic Act (the “Food and Drug Laws”), an opinion, addressed to the
Representatives and dated such Closing Date, substantially in the form of
Exhibit E.

 

(i) The Representatives shall have received on the Firm Shares Closing Date from
Willkie Farr & Gallagher LLP, counsel for the Institutional Selling
Stockholders, an opinion as to the Institutional Selling Stockholders, addressed
to the Representatives and dated such Closing Date, in the form of Exhibit F.

 

(j) All proceedings taken in connection with the sale of the Firm Shares and the
Option Shares as herein contemplated shall be reasonably satisfactory in form
and substance to the Representatives, and their counsel and the Underwriters
shall have received from Cooley Godward LLP a favorable opinion, addressed to
the Representatives and dated such Closing Date, with respect to the Shares, the
Registration Statement and the Prospectus, and such other related matters, as
the Representatives may reasonably request, and the Company shall have furnished
to Cooley Godward LLP such documents as they may reasonably request for the
purpose of enabling them to pass upon such matters.

 

(k) The Representatives shall have received copies of the Lock-up Agreements
executed by each entity or person listed on Schedule III hereto.

 

(l) The Shares shall have been approved for quotation on the Nasdaq National
Market, subject only to official notice of issuance.



--------------------------------------------------------------------------------

(m) The Company and each Selling Stockholder shall have furnished or caused to
be furnished to the Representatives such further certificates or documents as
the Representatives shall have reasonably requested.

 

5. Covenants of the Company.

 

(a) The Company covenants and agrees as follows:

 

(i) The Company will use its commercially reasonable efforts to cause the
Registration Statement, if not effective at the time of execution of this
Agreement, and any amendments thereto, to become effective as promptly as
possible. The Company shall prepare the Prospectus in a form approved by the
Representatives and file such Prospectus pursuant to Rule 424(b) under the
Securities Act not later than the Commission’s close of business on the second
business day following the execution and delivery of this Agreement, or, if
applicable, such earlier time as may be required by the Rules.

 

(ii) The Company shall promptly advise the Representatives in writing (A) when
any post-effective amendment to the Registration Statement shall have become
effective or any supplement to the Prospectus shall have been filed, (B) of any
request by the Commission for any amendment of the Registration Statement or the
Prospectus or for any additional information, (C) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of any preliminary
prospectus or the institution or threatening of any proceeding for that purpose
and (D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Shares for sale in any jurisdiction or
the initiation or threatening of any proceeding for such purpose. The Company
shall not file any amendment of the Registration Statement or supplement to the
Prospectus unless the Company has furnished the Representatives a copy for its
review prior to filing and shall not file any such proposed amendment or
supplement to which the Representatives reasonably object. The Company shall use
its best efforts to prevent the issuance of any such stop order and, if issued,
to obtain as soon as possible the withdrawal thereof.

 

(iii) If, at any time when a prospectus relating to the Shares is required to be
delivered under the Securities Act and the Rules, any event occurs as a result
of which the Prospectus as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein in the light of the circumstances under which they
were made not misleading, or if it shall be necessary to amend or supplement the
Prospectus to comply with the Securities Act or the Rules, the Company promptly
shall prepare and file with the Commission, subject to the second sentence of
paragraph (ii) of this Section 5(a), an amendment or supplement which shall
correct such statement or omission or an amendment which shall effect such
compliance.



--------------------------------------------------------------------------------

(iv) The Company shall make generally available to its security holders and to
the Representatives as soon as practicable, but not later than 45 days after the
end of the 12-month period beginning at the end of the fiscal quarter of the
Company during which the Effective Date occurs (or 90 days if such 12-month
period coincides with the Company’s fiscal year, and in both instances such date
may be later upon the timely filing of an extension for filing pursuant to
Exchange Act Rule 12b-25), an earning statement (which need not be audited) of
the Company, covering such 12-month period, which shall satisfy the provisions
of Section 11(a) of the Securities Act or Rule 158 of the Rules.

 

(v) The Company shall furnish to the Representatives and counsel for the
Underwriters, without charge, signed copies of the Registration Statement
(including all exhibits thereto and amendments thereof) and to each other
Underwriter a copy of the Registration Statement (without exhibits thereto) and
all amendments thereof and, so long as delivery of a prospectus by an
Underwriter or dealer may be required by the Securities Act or the Rules, as
many copies of any preliminary prospectus and the Prospectus and any amendments
thereof and supplements thereto as the Representatives may reasonably request.
If applicable, the copies of the Registration Statement and Prospectus and each
amendment and supplement thereto furnished to the Underwriters will be identical
to the electronically transmitted copies thereof filed with the Commission
pursuant to EDGAR, except to the extent permitted by Regulation S-T.

 

(vi) The Company shall cooperate with the Representatives and their counsel in
endeavoring to qualify the Shares for offer and sale in connection with the
offering under the laws of such jurisdictions as the Representatives may
designate and shall maintain such qualifications in effect so long as required
for the distribution of the Shares; provided, however, that the Company shall
not be required in connection therewith, as a condition thereof, to qualify as a
foreign corporation or to execute a general consent to service of process in any
jurisdiction or subject itself to taxation as doing business in any
jurisdiction.

 

(vii) The Company, during the period when the Prospectus is required to be
delivered under the Securities Act and the Rules or the Exchange Act, will file
all reports and other documents required to be filed with the Commission
pursuant to Section 13, 14 or 15 of the Exchange Act within the time periods
required by the Exchange Act and the regulations promulgated thereunder.

 

(viii) Without the prior written consent of CIBC World Markets Corp., for a
period of 90 days after the date of this Agreement (the “Company Lock-Up
Period”), the Company shall not issue, sell or register with the Commission
(other than on Form S-8 or on any successor form), or otherwise dispose of,
directly or indirectly, any equity securities of the Company (or any securities
convertible into, exercisable for or exchangeable for equity securities of the
Company), except for the issuance of the Shares pursuant to the Registration
Statement, the issuance of options to purchase Common Stock pursuant to the



--------------------------------------------------------------------------------

Company’s 2001 Stock Incentive Plan, the issuance of shares of Common Stock upon
the exercise of options granted under the Company’s 2001 Stock Incentive Plan,
and the issuance of rights to purchase shares of the Common Stock pursuant to
the Company’s Employee Stock Purchase Plan as described in the Registration
Statement and the Prospectus. Notwithstanding the foregoing, if (x) during the
last 17 days of the Company Lock-Up Period the Company issues an earnings
release or material news or a material event relating to the Company occurs; or
(y) prior to the expiration of the Company Lock-Up Period, the Company announces
that it will release earnings results during the 16-day period beginning on the
last day of the 90-day period, the above restrictions imposed in this Section
5(viii) shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event; provided, however, that this sentence shall not
apply if the research published or distributed on the Company is compliant under
Rule 139 of the Securities Act and the Company’s securities are actively traded
as defined in Rule 101(c)(1) of Regulation M of the Exchange Act.

 

(ix) On or before completion of this offering, the Company shall make all
filings required under applicable securities laws and by the Nasdaq National
Market (including any required registration under the Exchange Act).

 

(x) Prior to the Closing Date, the Company will issue no press release or other
communications directly or indirectly and hold no press conference with respect
to the Company, the condition, financial or otherwise, or the earnings, business
affairs or business prospects of any of them, or the offering of the Shares
without the prior written consent of the Representatives unless in the judgment
of the Company and its counsel, and after notification to the Representatives,
such press release or communication is required by law.

 

(xi) The Company will apply the net proceeds from the offering of the Shares in
the manner set forth under “Use of Proceeds” in the Prospectus.

 

(b) The Company agrees to pay, or reimburse if paid by the Representatives,
whether or not the transactions contemplated hereby are consummated or this
Agreement is terminated, all costs and expenses incident to the public offering
of the Shares and the performance of the obligations of the Company under this
Agreement including those relating to: (i) the preparation, printing, filing and
distribution of the Registration Statement including all exhibits thereto, each
preliminary prospectus, the Prospectus, all amendments and supplements to the
Registration Statement and the Prospectus, and the printing, filing and
distribution of this Agreement; (ii) the preparation and delivery of
certificates for the Shares to the Underwriters; (iii) the registration or
qualification of the Shares for offer and sale under the securities or Blue Sky
laws of the various jurisdictions referred to in Section 5(a)(vi), including the
reasonable fees and disbursements of counsel for the Underwriters in connection
with such registration and qualification and the preparation, printing,
distribution and shipment of preliminary and supplementary Blue Sky memoranda;
(iv) the furnishing (including costs of shipping and mailing) to the
Representatives and to the Underwriters of copies of each preliminary
prospectus, the



--------------------------------------------------------------------------------

Prospectus and all amendments or supplements to the Prospectus, and of the
several documents required by this Section to be so furnished, as may be
reasonably requested for use in connection with the offering and sale of the
Shares by the Underwriters or by dealers to whom Shares may be sold; (v) the
filing fees of the NASD in connection with its review of the terms of the public
offering and reasonable fees and disbursements of counsel for the Underwriters
in connection with such review; (vi) inclusion of the Shares for quotation on
the Nasdaq National Market; and (vii) all transfer taxes, if any, with respect
to the sale and delivery of the Shares by the Company to the Underwriters.
Subject to the provisions of Section 8, the Underwriters agree to pay, whether
or not the transactions contemplated hereby are consummated or this Agreement is
terminated, all costs and expenses incident to the performance of the
obligations of the Underwriters under this Agreement not payable by the Company
pursuant to the preceding sentence, including, without limitation, the fees and
disbursements of counsel for the Underwriters.

 

(c) The Company will pay all expenses (other than any underwriters’ discounts,
commissions and fees) incident to the performance of the Selling Stockholders’
respective obligations under, and the consummation of the transactions
contemplated by, this Agreement, including (i) any stamp duties, capital duties
and stock transfer taxes, if any, payable upon the sale of the Shares to the
Underwriters, and their transfer between the Underwriters pursuant to an
agreement between such Underwriters, and (ii) the fees and disbursements of
their respective counsel.

 

6. Indemnification.

 

(a) The Company agrees to indemnify and hold harmless each Underwriter and each
person, if any, who controls any Underwriter within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act against any and all losses,
claims, damages and liabilities, joint or several (including any reasonable
investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit or proceeding or any claim
asserted), to which they, or any of them, may become subject under the
Securities Act, the Exchange Act or other Federal or state law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus, the
Registration Statement or the Prospectus or any amendment thereof or supplement
thereto, or arise out of or are based upon any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; provided, however, that such indemnity
shall not inure to the benefit of any Underwriter (or any person controlling
such Underwriter) on account of any losses, claims, damages or liabilities
arising from the sale of the Shares to any person by such Underwriter if such
untrue statement or omission or alleged untrue statement or omission was made in
such preliminary prospectus, the Registration Statement or the Prospectus, or
such amendment or supplement thereto, in reliance upon and in conformity with
information furnished in writing to the Company by the Representatives on behalf
of any Underwriter specifically for use therein; provided further that with
respect to any untrue statement or alleged untrue statement in or omission or
alleged omission from any preliminary prospectus, the indemnity, hold harmless
and reimbursement agreements contained in this Section 6(a)



--------------------------------------------------------------------------------

shall not inure to the benefit of any Underwriter from whom the person asserting
such losses, claims, damages or liabilities purchased the Shares concerned, to
the extent that a Prospectus relating to such Shares was required to be
delivered by such Underwriter under the Act in connection with such purchase and
any such loss, claim, damage or liability of such Underwriter results from the
fact that there was not sent or given to such person, at or prior to the written
confirmation of the sale of such Shares to such person, a copy of the Prospectus
if the Company had previously furnished copies thereof to such Underwriter. This
indemnity agreement will be in addition to any liability which the Company may
otherwise have.

 

(b) Each of the Selling Stockholders agrees, severally and not jointly, to
indemnify and hold harmless each Underwriter and each person, if any, who
controls any Underwriter within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, against any and all losses, claims, damages
and liabilities to which they, or any of them, may become subject under the
Securities Act, or other Federal or state law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities arise out of
or are based upon any untrue statement or alleged untrue statement of a material
fact contained in any preliminary prospectus, the Registration Statement or the
Prospectus or any amendment thereof or supplement thereto, or arise out of or
are based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that such indemnity shall inure to the benefit of any
Underwriter (or any person controlling such Underwriter) on account of any
losses, claims, damages or liabilities arising from the sale of the Shares to
any person by such Underwriter only if such untrue statement or omission or
alleged untrue statement or omission was made in the Registration Statement or
the Prospectus, or such amendment or supplement thereto, in reliance upon and in
conformity with information furnished in writing to the Company by such Selling
Stockholder specifically for use therein, it being understood and agreed that
the only such information furnished by any such Selling Stockholder consists of
the information about such Selling Stockholder under the caption “Principal and
Selling Stockholders” in the Prospectus; provided further that with respect to
any untrue statement or alleged untrue statement in or omission or alleged
omission from any preliminary prospectus, the indemnity, hold harmless and
reimbursement agreements contained in this Section 6(b) shall not inure to the
benefit of any Underwriter from whom the person asserting such losses, claims,
damages or liabilities purchased the Shares concerned, to the extent that a
Prospectus relating to such Shares was required to be delivered by such
Underwriter under the Act in connection with such purchase and any such loss,
claim, damage or liability of such Underwriter results from the fact that there
was not sent or given to such person, at or prior to the written confirmation of
the sale of such Shares to such person, a copy of the Prospectus if the Company
had previously furnished copies thereof to such Underwriter; and provided
further that the liability under this Section 6(b) of each Selling Stockholder
shall be limited to an amount equal to the aggregate net proceeds, after
deducting underwriting discounts and commissions, received by such Selling
Stockholder from the sale of the Shares sold by such Selling Stockholder
hereunder.



--------------------------------------------------------------------------------

(c) Each Underwriter agrees to indemnify and hold harmless the Company, the
Selling Stockholders and each person, if any, who controls the Company or the
Selling Stockholders within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, each director of the Company, and each officer
of the Company who signs the Registration Statement, against any losses, claims,
damages or liabilities to which such party may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus, the Registration Statement or the Prospectus, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in any preliminary
prospectus, the Registration Statement or the Prospectus or any such amendment
or supplement in reliance upon and in conformity with written information
furnished to the Company by such Underwriter through the Representative
expressly for use therein; provided, however, that the obligation of each
Underwriter to indemnify the Company or the Selling Stockholders (including any
controlling person, director or officer thereof) shall be limited to the net
proceeds received by the Company from such Underwriter.

 

(d) Any party that proposes to assert the right to be indemnified under this
Section will, promptly after receipt of notice of commencement of any action,
suit or proceeding against such party in respect of which a claim is to be made
against an indemnifying party or parties under this Section, notify each such
indemnifying party of the commencement of such action, suit or proceeding,
enclosing a copy of all papers served. No indemnification provided for in
Sections 6(a), 6(b) or 6(c) shall be available to any party who shall fail to
give notice as provided in this Section 6(d) if the party to whom notice was not
given was unaware of the proceeding to which such notice would have related and
was prejudiced by the failure to give such notice but the omission so to notify
such indemnifying party of any such action, suit or proceeding shall not relieve
it from any liability that it may have to any indemnified party for contribution
or otherwise than under this Section. In case any such action, suit or
proceeding shall be brought against any indemnified party and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate in, and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and the approval by the indemnified
party of such counsel, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses, except as provided below and
except for the reasonable costs of investigation subsequently incurred by such
indemnified party in connection with the defense thereof. The indemnified party
shall have the right to employ its counsel in any such action, but the fees and
expenses of such counsel shall be at the expense of such indemnified party
unless (i) the employment of counsel by such indemnified party has been
authorized in writing by the indemnifying parties, (ii) the indemnified party
shall have been advised by counsel that there may be one or more legal defenses
available to it



--------------------------------------------------------------------------------

which are different from or in addition to those available to the indemnifying
party and presents a conflict of interest between the indemnifying party and
indemnified party (in which case the indemnifying parties shall not have the
right to direct the defense of such action on behalf of the indemnified party)
or (iii) the indemnifying parties shall not have employed counsel to assume the
defense of such action within a reasonable time after notice of the commencement
thereof, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying parties. An indemnifying party shall not be liable
for any settlement of any action, suit, and proceeding or claim effected without
its written consent, which consent shall not be unreasonably withheld or
delayed.

 

7. Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in Sections 6(a), 6(b)
or 6(c) is due in accordance with its terms but for any reason is unavailable to
or insufficient to hold harmless an indemnified party in respect to any losses,
liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate losses, liabilities,
claims, damages and expenses (including any investigation, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claims asserted, but after
deducting any contribution received by any person entitled hereunder to
contribution from any person who may be liable for contribution) incurred by
such indemnified party, as incurred, in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
Underwriters on the other hand from the offering of the Shares pursuant to this
Agreement or, if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to above but also the relative fault of the Company and the Selling Stockholders
on the one hand and the Underwriters on the other hand in connection with the
statements or omissions which resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.
Contribution by Selling Stockholders pursuant to this Section 7 shall only be
based on relative fault. The Company, the Selling Stockholders and the
Underwriters agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Underwriters were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to above. The aggregate amount of losses, liabilities, claims, damages
and expenses incurred by an indemnified party and referred to above shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.
Notwithstanding the provisions of this Section 7, (i) no Underwriter (except as
may be provided in the Agreement Among Underwriters) shall be required to
contribute any amount in excess of the amount by which the total price at which
the shares underwritten by it and distributed to the public were offered to the
public exceeds the amount of damages which such underwriter has otherwise been
required to pay by reason of any such untrue or alleged untrue statement or
omission or alleged omission; and (ii) no Selling Stockholder shall be required
to contribute any amount in excess of the aggregate net proceeds of the sale of
Shares received by such Selling Stockholder. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7, each person, if
any, who controls an



--------------------------------------------------------------------------------

Underwriter within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act shall have the same rights to contribution as such
Underwriter, and each director of the Company, each officer of the Company who
signed the Registration Statement, and each person, if any, who controls the
Company or such Selling Stockholder within the meaning of the Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as the Company or such Selling Stockholder, as the case may be. Any
party entitled to contribution will, promptly after receipt of notice of
commencement of any action, suit or proceeding against such party in respect of
which a claim for contribution may be made against another party or parties
under this Section 7, notify such party or parties from whom contribution may be
sought, but the omission so to notify such party or parties from whom
contribution may be sought shall not relieve the party or parties from whom
contribution may be sought from any other obligation it or they may have
hereunder or otherwise than under this Section 7. No party shall be liable for
contribution with respect to any action, suit, proceeding or claim settled
without its written consent. The Underwriter’s obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
underwriting commitments and not joint.

 

8. Termination.

 

(a) This Agreement may be terminated with respect to the Shares to be purchased
on a Closing Date by the Representatives by notifying the Company and the
Selling Stockholders at any time at or before a Closing Date in the absolute
discretion of the Representatives if: (i) there has occurred any material
adverse change in the securities markets or any event, act or occurrence that
has materially disrupted, or in the opinion of the Representatives, will in the
future materially disrupt, the securities markets or there shall be such a
material adverse change in general financial, political or economic conditions
or the effect of international conditions on the financial markets in the United
States is such as to make it, in the judgment of the Representatives,
inadvisable or impracticable to market the Shares or enforce contracts for the
sale of the Shares; (ii) there has occurred any outbreak or material escalation
of hostilities or other calamity or crisis the effect of which on the financial
markets of the United States is such as to make it, in the judgment of the
Representatives, inadvisable or impracticable to market the Shares or enforce
contracts for the sale of the Shares; (iii) trading in the Shares or any
securities of the Company has been suspended or materially limited by the
Commission or trading generally on the New York Stock Exchange, Inc., the
American Stock Exchange, Inc. or the Nasdaq National Market has been suspended
or materially limited, or minimum or maximum ranges for prices for securities
shall have been fixed, or maximum ranges for prices for securities have been
required, by any of said exchanges or by such system or by order of the
Commission, the National Association of Securities Dealers, Inc., or any other
governmental or regulatory authority; or (iv) a banking moratorium has been
declared by any state or Federal authority; or (v) in the judgment of the
Representatives, there has been, since the time of execution of this Agreement
or since the respective dates as of which information is given in the
Prospectus, any material adverse change in the assets, properties, condition,
financial or otherwise, or in the results of operations, business affairs or
business prospects of the Company considered as a whole, whether or not arising
in the ordinary course of business.



--------------------------------------------------------------------------------

(b) If this Agreement is terminated pursuant to any of its provisions, neither
the Company nor the Selling Stockholders shall be under any liability to any
Underwriter, and no Underwriter shall be under any liability to the Company or a
Selling Stockholder, except that (y) if this Agreement is terminated by the
Representatives or the Underwriters because of any failure, refusal or inability
on the part of the Company or the Selling Stockholders to comply with the terms
or to fulfill any of the conditions of this Agreement, the Company will
reimburse the Underwriters for all out-of-pocket expenses (including the
reasonable fees and disbursements of their counsel) incurred by them in
connection with the proposed purchase and sale of the Shares or in contemplation
of performing their obligations hereunder and (z) no Underwriter who shall have
failed or refused to purchase the Shares agreed to be purchased by it under this
Agreement, without some reason sufficient hereunder to justify cancellation or
termination of its obligations under this Agreement, shall be relieved of
liability to the Company, the Selling Stockholders or to the other Underwriters
for damages occasioned by its failure or refusal.

 

9. Substitution of Underwriters. If any Underwriter shall default in its
obligation to purchase on any Closing Date the Shares agreed to be purchased
hereunder on such Closing Date, the Representatives shall have the right, within
36 hours thereafter, to make arrangements for one or more of the non-defaulting
Underwriters, or any other underwriters, to purchase such Shares on the terms
contained herein. If, however, the Representatives shall not have completed such
arrangements within such 36-hour period, then the Company shall be entitled to a
further period of thirty-six hours within which to procure another party or
other parties satisfactory to the Underwriters to purchase such Shares on such
terms. If, after giving effect to any arrangements for the purchase of the
Shares of a defaulting Underwriter or Underwriters by the Representatives and
the Company as provided above, the aggregate number of Shares which remains
unpurchased on such Closing Date does not exceed one-tenth of the aggregate
number of all the Shares that all the Underwriters are obligated to purchase on
such date, then the Company shall have the right to require each non-defaulting
Underwriter to purchase the number of Shares which such Underwriter agreed to
purchase hereunder at such date and, in addition, to require each non-defaulting
Underwriter to purchase its pro rata share (based on the number of Shares which
such Underwriter agreed to purchase hereunder) of the Shares of such defaulting
Underwriter or Underwriters for which such arrangements have not been made; but
nothing herein shall relieve a defaulting Underwriter from liability for its
default. In any such case, either the Representatives or the Company and the
Selling Stockholders shall have the right to postpone the applicable Closing
Date for a period of not more than seven days in order to effect any necessary
changes and arrangements (including any necessary amendments or supplements to
the Registration Statement or Prospectus or any other documents), and the
Company agrees to file promptly any amendments to the Registration Statement or
the Prospectus which in the opinion of the Company and the Underwriters and
their counsel may thereby be made necessary.

 

If, after giving effect to any arrangements for the purchase of the Shares of a
defaulting Underwriter or Underwriters by the Representatives and the Company as
provided above, the aggregate number of such Shares which remains unpurchased
exceeds 10% of the aggregate number of all the Shares to be purchased at such
date, then this Agreement, or, with respect to a Closing Date which occurs after
the Firm Shares Closing Date, the obligations of the



--------------------------------------------------------------------------------

Underwriters to purchase and of the Company or the Selling Stockholders, as the
case may be, to sell the Option Shares to be purchased and sold on such date,
shall terminate, without liability on the part of any non-defaulting Underwriter
to the Company or the Selling Stockholders, and without liability on the part of
the Company or the Selling Stockholders, except as provided in Sections 5(b), 6,
7 and 8. The provisions of this Section 9 shall not in any way affect the
liability of any defaulting Underwriter to the Company or the nondefaulting
Underwriters arising out of such default. The term “Underwriter” as used in this
Agreement shall include any person substituted under this Section 9 with like
effect as if such person had originally been a party to this Agreement with
respect to such Shares.

 

10. Miscellaneous. The respective agreements, representations, warranties,
indemnities and other statements of the Company, Selling Stockholders and the
several Underwriters, as set forth in this Agreement or made by or on behalf of
them pursuant to this Agreement, shall remain in full force and effect,
regardless of any investigation (or any statement as to the results thereof)
made by or on behalf of any Underwriter or the Company or the Selling
Stockholders or any of their respective officers, directors or controlling
persons referred to in Sections 6 and 7 hereof, and shall survive delivery of
and payment for the Shares. In addition, the provisions of Sections 5(b), 6, 7
and 8 shall survive the termination or cancellation of this Agreement.

 

This Agreement has been and is made for the benefit of the Underwriters, the
Company and the Selling Stockholders and their respective successors and
assigns, and, to the extent expressed herein, for the benefit of persons
controlling any of the Underwriters, or the Company, and directors and officers
of the Company, and their respective successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement. The term
“successors and assigns” shall not include any purchaser of Shares from any
Underwriter merely because of such purchase.

 

All notices and communications hereunder shall be in writing and mailed or
delivered or by telephone or telegraph if subsequently confirmed in writing, (a)
if to the Representatives, c/o CIBC World Markets Corp., 417 5th Avenue, 2nd
Floor, New York, New York 10016 Attention: Michael Fekete, with a copy to Cooley
Godward LLP, Five Palo Alto Square, Palo Alto, California 94306, Attention:
Laura A. Berezin, Esq. and (b) if to the Company or Barry Plost, as a Selling
Stockholder, to the Company’s agent for service as such agent’s address appears
on the cover page of the Registration Statement with a copy to O’Melveny & Myers
LLP, 610 Newport Center Dr., 17th Floor, Newport Beach, California 92660,
Attention: David Krinsky, Esq., and (c) if to the Institutional Selling
Stockholders, to Institutional Management Partners, Ltd., One Rockefeller Plaza,
New York, New York 10020, Attention: Robert Cresci, with a copy to Willkie, Farr
& Gallagher LLP, 787 Seventh Ave., 44th Floor, New York, New York 10019,
Attention: William J. Grant, Esq.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement among us.

 

Very truly yours, SERACARE LIFE SCIENCES, INC. By:  

/s/ Jerry L. Burdick

--------------------------------------------------------------------------------

Name:   Jerry L. Burdick Title:   Acting Chief Financial Officer and Secretary

ROBERT CRESCI, as attorney-in-fact for

the Institutional Selling Stockholders

By:  

/s/ Robert Cresci

--------------------------------------------------------------------------------

BARRY PLOST, as a Selling Stockholder By:  

/s/ Barry Plost

--------------------------------------------------------------------------------

 

Confirmed:

 

CIBC WORLD MARKETS CORP.

THOMAS WEISEL PARTNERS LLC

WILLIAM BLAIR & COMPANY, L.L.C.



--------------------------------------------------------------------------------

Acting severally on behalf of itself

and as representative of the several

Underwriters named in Schedule I annexed

hereto.

 

By CIBC WORLD MARKETS CORP.

 

By:  

/s/ Andrew MacInnes

--------------------------------------------------------------------------------

Name:   Andrew MacInnes Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

 

Name

--------------------------------------------------------------------------------

  

Number of Firm
Shares to be

Purchased from

the Company

--------------------------------------------------------------------------------

  

Number of Firm
Shares to be

Purchased from

the Selling

Stockholders

--------------------------------------------------------------------------------

CIBC World Markets Corp.

   1,319,976    207,774

Thomas Weisel Partners LLC

   879,984    138,516

William Blair & Company, L.L.C.

   733,320    115,430

A.G. Edwards & Sons, Inc.

   45,360    7,140

Westfield Bakerink Brozak, LLC

   45,360    7,140     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Total

   3,024,000    476,000     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

Sch I - 1



--------------------------------------------------------------------------------

SCHEDULE II

 

Name of Selling Stockholders

--------------------------------------------------------------------------------

   Number of
Firm Shares to
Be Sold


--------------------------------------------------------------------------------

Barry D. Plost

   200,000

Declaration of Trust for the Defined Benefit Plans of ZENECA Holdings, Inc.

   35,040

Delaware State Employees’ Retirement Fund

   189,000

Declaration of Trust for the Defined Benefit Plans of ICI American Holdings,
Inc.

   51,960     

--------------------------------------------------------------------------------

Total

   476,000

 

 

Sch II - 1



--------------------------------------------------------------------------------

SCHEDULE III

 

Lock-up Signatories

 

Barry Plost

 

Michael F. Crowley, Jr.

 

Jerry L. Burdick

 

Thomas Lawlor

 

Samuel Anderson

 

Robert Cresci

 

Ezzat Jallad

 

Dr. Bernard Kasten

 

Dr. Nelson Teng

 

Pecks Management Partners, Ltd.

 

 

Sch III - 1



--------------------------------------------------------------------------------

Exhibit A

 

FORM OF LOCK-UP AGREEMENT

 

April     , 2005

 

CIBC World Markets Corp.

Thomas Weisel Partners

William Blair & Company

As Representative of the Several Underwriters

 

c/o CIBC World Markets Corp.

300 Madison Avenue

New York, New York 10017

 

  Re: Public Offering of SeraCare Life Sciences, Inc.

 

Ladies and Gentlemen:

 

The undersigned, a holder of common stock (“Common Stock”), or rights to acquire
Common Stock, of SeraCare Life Sciences, Inc. (the “Company”) understands that
you, as Representative of the several Underwriters, propose to enter into an
Underwriting Agreement (the “Underwriting Agreement”) with the Company,
providing for the public offering (the “Public Offering”) by the several
Underwriters named in Schedule I to the Underwriting Agreement (the
“Underwriters”), of shares of Common Stock of the Company. Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Underwriting Agreement.

 

In consideration of the Underwriters’ agreement to enter into the Underwriting
Agreement and to proceed with the Public Offering of the Common Stock, and for
other good and valuable consideration receipt of which is hereby acknowledged,
the undersigned hereby agrees for the benefit of the Company, you and the other
Underwriters that, without the prior written consent of CIBC World Markets Corp.
on behalf of the Underwriters, the undersigned will not commencing on the date
of the filing of the preliminary prospectus relating to the Public Offering with
the Securities and Exchange Commission (“Commission”) through and including the
period ending 90 days (the “Lock-Up Period”) after the date of the final
prospectus relating to the Public Offering (the “Prospectus”), directly or
indirectly (1) offer, assign, pledge, encumber, announce the intention to sell,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, any shares of Common Stock of the Company or
any securities convertible into or exercisable or exchangeable for Common Stock
owned either of record or beneficially (as defined in the Securities Exchange
Act of 1934, as amended) by the undersigned on the date hereof or hereafter
acquired (collectively, the “Securities”) or (2) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in

 

A - 1



--------------------------------------------------------------------------------

clause (1) or (2) above is to be settled by delivery of Common Stock or such
other Securities, in cash or otherwise, or publicly announce an intention to do
any of the foregoing. In addition, the undersigned agrees that, without the
prior written consent of CIBC World Markets Corp. on behalf of the Underwriters,
it will not, commencing on the date of the filing of the preliminary prospectus
relating to the Public Offering with the Commission through and including the
period ending 90 days after the date of the Prospectus, make any demand for or
exercise any right with respect to, the registration of any shares of Common
Stock or any Security convertible into or exercisable or exchangeable for Common
Stock. The foregoing shall not apply to (a) Securities to be transferred by
gift, will or intestacy, (b) the sale of the Securities to be sold pursuant to
the Prospectus, (c) Securities transferred to any custodian or trustee for the
account of the undersigned or such undersigned’s immediate family or (d)
Securities transferred to partners, members, shareholders or affiliates (as such
term is defined in Rule 405 promulgated under the Securities Act of 1933, as
amended) of the undersigned; provided that for clauses (a), (c) and (d), any
transferee agrees in writing to be bound by the terms hereof. “Immediate family”
as used herein shall mean any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships.

 

Notwithstanding the foregoing, if (x) during the last 17 days of the Lock-Up
Period the Company issues an earnings release or material news or a material
event relating to the Company occurs; or (y) prior to the expiration of the
Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the 90-day period; the
restrictions imposed in this Letter Agreement shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event; provided,
however, that this sentence shall not apply if the research published or
distributed on the Company is compliant under Rule 139 of the Securities Act and
the Company’s securities are actively traded as defined in Rule 101(c)(1) of
Regulation M of the Exchange Act.

 

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

The undersigned understands that, if the Underwriting Agreement does not become
effective by June 30, 2005, or if the Underwriting Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Common Stock to be sold thereunder, the
undersigned shall be released from all obligations under this Letter Agreement.

 

A - 2



--------------------------------------------------------------------------------

The undersigned, whether or not participating in the Offering, understands that
the Underwriters are entering into the Underwriting Agreement and proceeding
with the Public Offering in reliance upon this Letter Agreement.

 

This lock-up agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

Very truly yours,

 

--------------------------------------------------------------------------------

(Name of Stockholder - Please Print)

 

 

--------------------------------------------------------------------------------

(Signature)

--------------------------------------------------------------------------------

(Name of Signatory if Stockholder is an entity - Please Print)

--------------------------------------------------------------------------------

(Title of Signatory if Stockholder is an entity - Please Print)

Address: ___________________________________________

___________________________________________________

___________________________________________________

 

A - 3



--------------------------------------------------------------------------------

Exhibit B

 

FORM OF CUSTODY AGREEMENT

for sale of shares of common stock of SeraCare Life Sciences, Inc.

 

American Stock Transfer & Trust Company (the “Custodian”)

40 Wall Street

New York, New York 10005

 

Ladies and Gentlemen:

 

There are delivered to you herewith one or more certificates, in negotiable and
proper deliverable form, together with stock powers from the owners of each of
the certificates with signatures guaranteed by (i) an “eligible guarantor
institution” (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee “medallion” program)
pursuant to Rule 17Ad-15 promulgated under the Securities Exchange Act of 1934,
as amended, or (ii) the Secretary of the Company, representing not less than the
number of shares of Common Stock, no par value (“Common Stock”), of SeraCare
Life Sciences, Inc., a California corporation (the “Company”), set forth at the
end of this letter on the page entitled “CERTIFICATE(S) DEPOSITED.” The
certificate(s) are to be held by you as Custodian for the account of the
undersigned and are to be disposed of by you in accordance with this Custody
Agreement (this “Custody Agreement”).

 

If the undersigned is (i) acting as trustee or in any fiduciary or
representative capacity, the undersigned has also delivered duly certified
copies of each trust agreement, will, letters testamentary or other instrument
pursuant to which the undersigned is authorized to act as a Selling Stockholder
(as defined herein); (ii) a corporation, the undersigned has also delivered duly
certified resolutions of its board of directors authorizing it to enter into
this Custody Agreement, the Underwriting Agreement (as defined herein) and the
Power of Attorney (as defined herein) and duly certified copies of such
corporation’s by-laws, certificate of incorporation or other organizational
documents; or (iii) a partnership, the undersigned has also delivered extracts
of any applicable provisions of its partnership agreement (and applicable
provisions of the organizational documents or partnership agreement(s) of the
general partner(s) of such partnership) authorizing such partnership to enter
into this Custody Agreement, the Underwriting Agreement and the Power of
Attorney.

 

The undersigned agrees to deliver such additional documentation as you, the
Attorney (as defined herein), the Company or the Representatives (as defined
herein) or any of their respective counsel may reasonably request to effectuate
or confirm compliance with any of the provisions hereof or of the Power of
Attorney or the Underwriting Agreement, all of the foregoing to be in form and
substance satisfactory in all respects to the party requesting such
documentation.

 

Concurrently with the execution and delivery of this Custody Agreement, the
undersigned has executed a power of attorney (the “Power of Attorney”)
irrevocably appointing Robert Cresci, with full power and authority to act alone
in any matter thereunder and with full

 

B - 1



--------------------------------------------------------------------------------

power of substitution, the true and lawful attorney-in-fact of the undersigned
(the “Attorney”), with full power and authority in the name of, for and on
behalf of, the undersigned with respect to all matters arising in connection
with the sale of the Common Stock by the undersigned including, but not limited
to entering into and performing an underwriting agreement (the “Underwriting
Agreement”) among the Company, certain stockholders of the Company including the
undersigned (the “Selling Stockholders”), CIBC World Markets Corp., Thomas
Weisel Partners and William Blair & Company, as representatives (the
“Representatives”) of the several underwriters to be named in Schedule I to the
Underwriting Agreement (the “Underwriters”). The total number of shares of
Common Stock to be sold by the undersigned to the Underwriters and set forth
opposite the name of the undersigned in Schedule II to the Underwriting
Agreement is hereinafter referred to as the “Shares.”

 

You are authorized and directed to hold the certificate(s) deposited with you
hereunder in your custody and, subject to the instructions of the Attorney, (i)
to take all necessary action to cause the Shares to be transferred on the books
of the Company into such names as the Representatives, on behalf of the several
Underwriters, shall have instructed, including surrendering the certificate(s)
representing the Shares to the transfer agent for the Common Stock for
cancellation, in exchange for new certificate(s) for shares of Common Stock
registered in such names and in such denominations as the Representatives shall
have instructed; (ii) to deliver such new certificate(s) to the Representatives,
for the accounts of the several Underwriters, against payment for such Shares at
the purchase price per Share specified in the Underwriting Agreement and to give
receipt for such payment; (iii) to deposit the same to your account as Custodian
and draw upon such account to pay such transfer taxes, if any, payable in
connection with the transfer of the Shares to the Underwriters (“Transfer
Taxes”) as you may be instructed to pay by the Attorney; (iv) to transmit to the
undersigned in the manner set forth under “Manner of Payment” below, within 24
hours of receiving instructions from the Attorney to do so, the excess, if any
(the “Net Proceeds”), of the amount received by you as payment for the Shares
over the Transfer Taxes, if any. The amount of such Net Proceeds is to be paid
in the manner requested by the undersigned at the end of this Custody Agreement
or in such manner as you, in accordance with the terms hereof, shall deem
appropriate. Upon receipt of instructions from the Attorney, you shall also
return to the undersigned, new certificate(s) representing the excess, if any,
of the number of shares of Common Stock represented by the certificate(s)
deposited with you hereunder over the number of Shares sold by the undersigned
to the Underwriters.

 

Under the terms of the Power of Attorney, the authority conferred thereby is
granted and conferred subject to and in consideration of the interests of the
Attorney, the several Underwriters, the Company and the other Selling
Stockholders (as defined in the Underwriting Agreement) and is irrevocable and
not subject to withdrawal or termination by any act of the undersigned or by
operation of law, whether by the death or incapacity of the undersigned (or
either or any of the undersigned) or by the occurrence of any other event or
events (including, without limitation, the termination of any trust or estate
for which the undersigned is acting as fiduciary or fiduciaries, the death or
incapacity of one or more trustees, guardians, executors or administrators under
such trust or estate or the merger, consolidation, dissolution or liquidation of
any corporation or partnership) (any of the foregoing being hereinafter referred
to as an “Event”). Accordingly, the certificate(s) deposited with you hereunder
and this Custody Agreement and your authority hereunder are subject to and in
consideration of the interests of the

 

B - 2



--------------------------------------------------------------------------------

several Underwriters, the Company, the Attorney and the other Selling
Stockholders, and this Custody Agreement and your authority hereunder, prior to
June 30, 2005 are irrevocable and are not subject to withdrawal or termination
by the occurrence of any Event. If an Event shall occur after the execution
hereof but before the delivery of the Shares to the Underwriters, then
certificate(s) representing such Shares will be delivered by you to the
Underwriters on behalf of the undersigned in accordance with the terms and
conditions of the Underwriting Agreement and this Custody Agreement and any
actions taken by you pursuant to this Custody Agreement shall be as valid as if
such Event had not occurred, regardless of whether or not you, the Attorney, the
Underwriters or any one of them, shall have received notice of such Event.

 

Until payment of the purchase price for the Shares has been made to you by or
for the account of the several Underwriters, the undersigned shall remain the
owner of all shares of Common Stock represented by the certificate(s) deposited
with you hereunder and shall have the right to vote such shares and all other
securities, if any, represented by such certificate(s) and to receive all
dividends and distributions thereon, except the right to retain custody and
dispose of such shares, which is subject to the rights of the Custodian under
this Custody Agreement, the Attorney under the Power of Attorney and the
Underwriters under the Underwriting Agreement. The Underwriters shall not
acquire the power or the right to direct the investment of the Shares by virtue
of this Custody Agreement until the consideration therefor is paid pursuant to
the Underwriting Agreement.

 

You shall be entitled to act and rely upon any statement, request, notice or
instruction respecting this Custody Agreement given to you by the Attorney. The
Attorney has the authority to instruct you on irregularities or discrepancies in
the certificates representing shares of Common Stock and any accompanying
documents.

 

In taking any action requested or directed by the Representatives under the
terms of this Custody Agreement, you will be entitled to rely upon a writing
signed by a Vice President, Senior Vice President, Managing Director, Counsel,
Assistant General Counsel or General Counsel of CIBC World Markets Corp.

 

It is understood that you assume no responsibility or liability to any person
other than to deal with the certificate(s) deposited with you hereunder and the
proceeds from the sale of all or a portion of the securities represented thereby
in accordance with the provisions of this Custody Agreement. The undersigned
agrees to indemnify you for and to hold you free from and harmless against any
and all loss, claim, damage, liability or expense incurred by you arising out of
or in connection with acting as Custodian hereunder, as well as the cost and
expense of defending against any claim of liability hereunder, which is not due
to your own gross negligence or willful misconduct.

 

The representations and warranties of the undersigned set forth in the
Underwriting Agreement, insofar as they relate to the undersigned as a Selling
Stockholder, are hereby incorporated by reference herein and the undersigned
represents and warrants that such representations and warranties are true and
correct on the date hereof as if made on the date hereof. The representations,
warranties and agreements contained herein, as well as those contained in the
Underwriting Agreement, insofar as they relate to the undersigned as a Selling
Stockholder, are made for the benefit of, and may be relied upon by, you, the
other Selling

 

B - 3



--------------------------------------------------------------------------------

Stockholders, the Attorney, the Company, Company counsel, the Underwriters and
Underwriter counsel and their representatives, agents and counsel. These
representations, warranties and agreements shall remain operative and in full
force and effect, and shall survive delivery of and payment for the Shares,
regardless of (i) any investigation, or statement as to the results thereof,
made by or on behalf of any of the persons listed in the preceding sentence,
(ii) acceptance of the Shares and payment for them under the Underwriting
Agreement and (iii) termination of this Custody Agreement.

 

This Custody Agreement shall be binding upon the undersigned and the heirs,
legal representatives, distributees, successors and assigns of the undersigned.

 

This Custody Agreement may be signed in counterparts which together shall
constitute one and the same agreement.

 

This Custody Agreement shall be governed by the laws of the State of New York
without regard to the conflicts of laws principles thereof.

 

Please acknowledge your acceptance hereof as Custodian, and receipt of the
certificate(s) deposited with you hereunder, by executing and returning the
enclosed copy hereof to the undersigned in care of Robert Cresci.

 

Dated: May    , 2005

 

Very truly yours,

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 

B - 4



--------------------------------------------------------------------------------

Print Name(s) and Address of Selling

Stockholder(s) and Name and Title of

any Person Signing as Agent or

Fiduciary:

 

___________________________________________

___________________________________________

___________________________________________

___________________________________________

 

Taxpayer I.D.: ______________________________

Telephone:      ______________________________

 

B - 5



--------------------------------------------------------------------------------

Instruction: If you are an individual and are married, your spouse is required
to complete this form:

 

SPOUSAL CONSENT

 

I am the spouse of                                          . On behalf of
myself, my heirs and legatees, I hereby join in and consent to the terms of the
foregoing Custody Agreement and agree to the sale of the shares of Common Stock
of                     , registered in the name of my spouse or otherwise
registered, which my spouse proposes to sell pursuant to the Underwriting
Agreement (as defined therein).

 

Dated:                     , 2005

 

 

--------------------------------------------------------------------------------

(Signature of Spouse)

 

B - 6



--------------------------------------------------------------------------------

Instruction: Complete each column as to certificate(s) to be deposited with the
Custodian.

 

CERTIFICATE(S) DEPOSITED

 

Stock

Certificate

No.

--------------------------------------------------------------------------------

  

Maximum Number of Shares

of Common Stock To Be Sold

from Certificate

    

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

TOTAL:

    

 

 

B - 7



--------------------------------------------------------------------------------

PAYMENT AUTHORIZATION

 

To: American Stock Transfer & Trust Company

 

In connection with the sale by the undersigned of shares of common stock of
Seracare Life Sciences, Inc. (the “Company,” which term shall include any
successor to the Company) in a public offering, the undersigned hereby
authorizes American Stock Transfer & Trust Company as custodian (the
“Custodian”) to pay the undersigned the proceeds from such sale, less applicable
deductions, in the following manner:

 

CHECK DESIRED MANNER OF PAYMENT

AND COMPLETE INFORMATION

 

¨

   Cashier’s check.          

Address:

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

    

¨

   Wire transfer of funds.          

Bank:

--------------------------------------------------------------------------------

         

ABA number:

--------------------------------------------------------------------------------

         

Bank address:

--------------------------------------------------------------------------------

         

Account number:

--------------------------------------------------------------------------------

         

Name on account:

--------------------------------------------------------------------------------

    

 

The undersigned authorizes the Custodian to deduct from the proceeds of sale of
the undersigned’s common stock any costs incurred in connection with carrying
out the foregoing instructions.

 

By:  

 

--------------------------------------------------------------------------------

    (Signature) Name:  

 

--------------------------------------------------------------------------------

    (Please Print) Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

B - 8



--------------------------------------------------------------------------------

CUSTODIAN’S ACKNOWLEDGMENT AND RECEIPT

 

American Stock Transfer & Trust Company, as Custodian, acknowledges acceptance
of the duties of the Custodian under the foregoing Custody Agreement and receipt
of the certificate(s) referred therein.

 

Dated: May     , 2005

 

American Stock Transfer & Trust Company By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

DO NOT DETACH FROM CUSTODY AGREEMENT

 

B - 9



--------------------------------------------------------------------------------

Exhibit C

 

SELLING STOCKHOLDERS’

IRREVOCABLE POWER OF ATTORNEY

for sale of shares of common stock of SeraCare Life Sciences, Inc.

 

Robert Cresci

c/o Pecks Management Partners, Ltd.

One Rockefeller Plaza

New York, New York 10020

 

Ladies and Gentlemen:

 

The undersigned stockholder and certain other holders of common stock of
SeraCare Life Sciences, Inc., a California corporation (the “Company”), (such
holders and the undersigned being hereinafter sometimes collectively referred to
as the “Selling Stockholders”), propose to enter into an Underwriting Agreement
(the “Underwriting Agreement”) with the Company, CIBC World Markets Corp.,
Thomas Weisel Partners and William Blair & Company, as representatives (the
“Representatives”) of the several underwriters to be named in Schedule I to the
Underwriting Agreement (the “Underwriters”). The Selling Stockholders propose to
sell to the Underwriters pursuant to the Underwriting Agreement certain
authorized and issued shares of the common stock of the Company (the “Common
Stock”) owned by them. It is understood that at this time there is no commitment
on the part of the Underwriters to purchase any shares of Common Stock and no
assurance that the Underwriting Agreement will be entered into by the Company or
the Underwriters.

 

The undersigned hereby irrevocably constitutes and appoints Robert Cresci with
full power and authority to act alone in any matter hereunder and with full
power of substitution, the true and lawful attorney-in-fact of the undersigned
(the “Attorney”), with full power and authority in the name of, for and on
behalf of, the undersigned with respect to all matters arising in connection
with the sale of Common Stock by the undersigned including, but not limited to,
the power and authority on behalf of the undersigned to take any and all of the
following actions:

 

1. To sell, assign, transfer and deliver to the several Underwriters up to the
number of shares of Common Stock set forth on the signature page hereof such
shares of Common Stock to be represented by certificate(s) deposited by the
undersigned pursuant to the Custody Agreement (the “Custody Agreement”) between
the undersigned and American Stock Transfer & Trust Company, as Custodian (the
“Custodian”), at a purchase price per share, after deducting underwriting
discounts and commissions, to be paid by the Underwriters, as the Attorney, in
his sole discretion, shall determine, but at the same price per share at which
the Company and all other Selling Stockholders (as defined in the Underwriting
Agreement) sell Common Stock to the Underwriters;

 

2. To determine the number of shares of Common Stock to be sold by the
undersigned to the Underwriters, which numbers shall be no greater but may be
fewer than the



--------------------------------------------------------------------------------

corresponding numbers set forth on the signature page hereof (such total number
of shares of Common Stock as is finally determined by the Attorney and set forth
opposite the name of the undersigned in Schedule II to the Underwriting
Agreement is hereinafter referred to as the “Shares”);

 

3. To execute, deliver and perform the Underwriting Agreement in customary form
with such customary representations, warranties and covenant as the Attorney, in
his sole discretion, may deem appropriate, with full power to make such
amendments to the Underwriting Agreement as the Attorney, in his sole
discretion, may deem advisable;

 

4. On behalf of the undersigned, to make the representations and warranties and
enter into the agreements contained in the Underwriting Agreement and which
agreement the undersigned expressly acknowledges contains indemnification
obligations of the undersigned as set forth in Section 6 of the Underwriting
Agreement;

 

5. (a) To instruct the Custodian on all matters pertaining to the sale of the
Shares and the delivery of certificates therefor, including: (i) the transfer of
the Shares on the books of the Company in order to effect the sale of the Shares
(including designating the name or names in which new certificate(s) for Shares
are to be issued and the denominations thereof), (ii) the delivery to or for the
account of the Underwriters of the certificate(s) for the Shares against receipt
by the Custodian of the purchase price to be paid therefor, (iii) the payment,
out of the proceeds (net of underwriting discounts and commissions) from the
sale of the Shares by the undersigned to the Underwriters, of any expense
incurred in accordance with paragraph 6 which is not payable by the Company and
any transfer taxes payable in connection with the transfer of the Shares to the
Underwriters (“Transfer Taxes”) and (iv) the transmission to the undersigned of
the proceeds, if any, from the sale of the Shares (after deducting all amounts
payable by the undersigned pursuant to clause (iii) above) and the return to the
undersigned, of new certificate(s) representing the excess, if any, of the
number of shares of Common Stock represented by certificate(s) deposited with
the Custodian over the number of Shares sold to the Underwriters; and (b) to
amend the Custody Agreement and any related documents in such manner as the
Attorney may determine to be not materially adverse to the undersigned.

 

6. To incur or authorize the incurrence of any necessary or appropriate expense
in connection with the sale of the Shares and to determine the amount of any
Transfer Taxes;

 

7. To take any and all steps deemed necessary or desirable by the Attorney in
connection with the registration of the Shares under the Securities Act of 1933,
as amended (the “Act”), the Securities Exchange Act of 1934, as amended, and the
securities or “blue sky” laws of various states and jurisdictions, including,
without limitation, the giving, making or filing of such undertakings, consents
to service of process and representations and agreements and the taking of such
other steps as the Attorney may deem necessary or desirable;

 

8. To retain legal counsel to represent the undersigned in connection with any
and all matters referred to herein (which counsel may, but need not be, counsel
for the Company);



--------------------------------------------------------------------------------

9. To make, execute, acknowledge and deliver all such other contracts, stock
powers, orders, receipts, notices, instructions, certificates, letters and other
writings, including, without limitation, communications with the Securities and
Exchange Commission state securities commissions and the National Association of
Securities Dealers, Inc. (“NASD”), and in general to do all things and to take
all actions which the Attorney, in his sole discretion, may consider necessary
or desirable in connection with the sale of Shares to the Underwriters and the
public offering thereof, as fully as could the undersigned if personally present
and acting;

 

10. If necessary, to endorse (in blank or otherwise) on behalf of the
undersigned the certificate(s) representing the Shares, or a stock power or
powers attached to such certificate(s); and

 

11. To sign such other certificates, documents and agreements and take any and
all other actions as the Attorney may deem necessary or desirable in connection
with the consummation of the transactions contemplated by the Underwriting
Agreement, the Custody Agreement and this Power of Attorney.

 

The Attorney is hereby empowered to determine in his sole discretion the time or
times when, the purpose for and the manner in which any power herein conferred
upon him shall be exercised, and the conditions, provisions or covenants of any
instrument or document which may be executed by him pursuant hereto.

 

The undersigned acknowledges receipt of a copy of Amendment No. 1 to the
Registration Statement on Form S-1 (File No. 333-124118) (the “Registration
Statement”) relating to the offering of the Shares and the other shares of
Common Stock (together, the “Offered Shares”) to be sold by the Selling
Stockholders and a copy of the draft form of the Underwriting Agreement. The
undersigned has reviewed the Registration Statement and the form of the
Underwriting Agreement and understands the obligations and agreements of the
undersigned set forth in the Underwriting Agreement. All representations and
warranties of the undersigned in the Underwriting Agreement with respect to the
undersigned will be true and correct as of the date of the execution of the
Underwriting Agreement and the Closing Dates (as determined in accordance with
the Underwriting Agreement). All such representations and warranties will, as
provided in the Underwriting Agreement, survive the termination of the
Underwriting Agreement and the delivery of and payment for the Shares.

 

Upon the execution and delivery of the Underwriting Agreement by the Attorney on
behalf of the Selling Stockholders, the undersigned agrees to be bound by and to
perform each and every covenant and agreement contained therein of the
undersigned as a Selling Stockholder.

 

This Power of Attorney and all authority conferred hereby are granted and
conferred subject to and in consideration of the interests of the Attorney, the
several Underwriters, the Company and the other Selling Stockholders who may
become parties to the Underwriting Agreement, and for the purposes of completing
the transactions contemplated by the Underwriting Agreement and this Power of
Attorney.



--------------------------------------------------------------------------------

This Power of Attorney is an agency coupled with an interest and all authority
conferred hereby shall be irrevocable, and shall not be withdrawn or terminated
by any act of the undersigned or by operation of law, whether by the death or
incapacity of the undersigned (or either or any of the undersigned) or by the
occurrence of any other event or events (including, without limitation, the
termination of any trust or estate for which the undersigned is acting as a
fiduciary or fiduciaries, the death or incapacity of one or more trustees,
guardians, executors or administrators under such trust or estate or the merger,
consolidation, dissolution or liquidation of any corporation or partnership)
(any of the foregoing being hereinafter referred to as an “Event”). If an Event
shall occur after the execution hereof but before completion of the transactions
contemplated by the Underwriting Agreement or this Power of Attorney, then
certificate(s) representing the Shares will be delivered to the Underwriters by
or on behalf of the undersigned in accordance with the terms and conditions of
the Underwriting Agreement and the Custody Agreement and any actions taken
hereunder by the Attorney shall be as valid as if such Event had not occurred
regardless of whether or not the Custodian, the Attorney, the Underwriters, or
any one of them, shall have received notice of such Event.

 

Notwithstanding the foregoing, if (a) the Underwriting Agreement shall not be
entered into and the transactions contemplated thereby shall not be consummated
prior to June 30, 2005 or (b) the Representatives determine in good faith on or
before June 30, 2005 that they will abandon efforts to pursue the offering of
the Offered Shares and notify the Company of such in writing, then from and
after such date the undersigned shall have the power to revoke all authority
hereby conferred by giving notice on or promptly after such date to the
Attorney-in-Fact, with a copy to the Custodian, that this Power of Attorney has
been terminated; subject, however, to all lawful action done or performed by the
Attorney-in-Fact pursuant to this Power of Attorney prior to the actual receipt
of such notice.

 

It is understood that the Attorney assumes no responsibility or liability to any
person other than to deal with the certificate(s) for shares of Common Stock
deposited with the Custodian pursuant to the Custody Agreement and the proceeds
from the sale of the Shares in accordance with the provisions hereof. The
Attorney makes no representations with respect to and shall have no
responsibility for the Registration Statement or the Prospectus nor, except as
herein expressly provided, for any aspect of the offering of Common Stock, and
the Attorney shall not be liable for any error of judgment or for any act done
or omitted or for any mistake of fact or law except for the Attorney’s own
negligence, gross negligence or willful misconduct. The undersigned agrees to
indemnify the Attorney for and to hold the Attorney free from and harmless
against any and all loss, claim, damage, liability or expense incurred by or on
behalf of the Attorney arising out of or in connection with acting as Attorney
under this Power of Attorney, as well as the cost and expense of defending
against any claim of liability hereunder, which is not due to the Attorney’s own
negligence, gross negligence or willful misconduct. The undersigned agrees that
the Attorney may consult with counsel of his choice (which may but need not be
counsel for the Company) and the Attorney shall have full and complete
authorization and protection for any action taken or suffered by the Attorney,
or any of them hereunder, in good faith and in accordance with the opinion of
such counsel.

 

It is understood that the purchase price per share of Common Stock to be paid in
connection with the offering contemplated by the Prospectus and the Underwriting
Agreement could be higher or lower than the price per share of Common Stock as
of the date hereof.



--------------------------------------------------------------------------------

It is understood that the Attorney shall serve entirely without compensation.

 

This Power of Attorney shall be binding upon the undersigned and the heirs,
legal representatives, distributees, successors and assigns of the undersigned.

 

This Power of Attorney shall be governed by the laws of the State of New York
without regard to the conflicts of laws principles thereof.



--------------------------------------------------------------------------------

Witness the due execution of the foregoing Power of Attorney as of the date
written below.

 

Maximum Number of Shares of

Common Stock to be Sold by Selling

Stockholders(s):

 

 

_______________________________

 

Very truly yours,

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

DATED:                 ,             

Print Name and Address of Selling

Stockholder(s) and Name and Title of any Person

Signing as Agent or Fiduciary:

 

__________________________________________

__________________________________________

__________________________________________

__________________________________________

__________________________________________

__________________________________________

 

Telephone: (    ) _____________________________

 

Facsimile:  (    ) _____________________________



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

State of                )      )     ss. County of            )

 

On this the              day of                               before me
personally appeared                                         
                     who acknowledged the signing of the foregoing instrument
and that the same is the free act and deed of such person (and if such person is
signing on behalf of a corporation, partnership or trust that the same is the
free act and deed of such corporation, partnership or trust and that such person
is duly authorized to sign the foregoing instrument).

 

WITNESS my hand and official seal.

 

Notary’s Signature